Citation Nr: 1028592	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  09-08 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for a heart disorder, to include disability manifested by 
mitral valve prolapse.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel











INTRODUCTION

The Veteran had active service from February 1978 to February 
1981.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

Following the issuance of the statement of the case in February 
2009, and prior to the certification of the appeal to the Board, 
the RO received additional pertinent VA treatment records 
reflecting additional evaluation for mitral valve prolapse over 
the period between May 1985 and August 2004.  Since this evidence 
was not previously considered or addressed in a supplemental 
statement of the case, the Board finds that it has no alternative 
but to remand the claim for the issuance of a supplemental 
statement of the case.  38 C.F.R. §§ 19.31(b), 19.37(a) (2009).

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran, dated since May 2006.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain 
any additional VA treatment records for 
the Veteran, dated since May 2006.

2.  Thereafter, readjudicate the claim on 
appeal based on all of the evidence 
received since the issuance of the 
February 2009 statement of the case.  If 
the benefit sought on appeal is not 
granted, issue a supplemental statement of 
the case and give the Veteran an 
appropriate amount of time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

